Case: 19-60259      Document: 00515527122         Page: 1    Date Filed: 08/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-60259                        United States Court of Appeals

                                  Summary Calendar
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 14, 2020

BILAL AHMED, also known as Bill Ahmed,                                    Lyle W. Cayce
                                                                               Clerk
                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A096 762 262


Before DAVIS, STEWART, and DENNIS, Circuit Judges.
PER CURIAM: *
       Bilal Ahmed, a native and citizen of Pakistan, seeks review of the
dismissal by the Board of Immigration Appeals (BIA) of his appeal from the
immigration judge’s (IJ) denial of his application seeking withholding of
removal and protection under the Convention Against Torture (CAT). Ahmed
also sought adjustment of status. However, this application was transferred




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60259     Document: 00515527122     Page: 2   Date Filed: 08/14/2020


                                 No. 19-60259

by the IJ to the United States Citizenship and Immigration Services (USCIS)
after determining it lacked jurisdiction to consider the application.
      Before this court, Ahmed does not challenge the BIA’s determination
that he is subject to removal because he failed to satisfy his burden for
withholding of removal and CAT protection. Accordingly, he has abandoned
any such challenge. See Soadjede v. Aschcroft, 324 F.3d 830, 833 (5th Cir.
2003).
         Ahmed contends that his removal proceedings are a nullity because his
notice to appear did not specify a time or date for him to appear in immigration
court. He also appears to challenge the IJ’s decision determining that it lacked
jurisdiction to consider his application for adjustment of status due to his
classification as an arriving alien. In addition, Ahmed appears to argue that
counsel rendered ineffective assistance in not arguing that he was entitled to
CAT protection because of his involvement in confidential Department of
Homeland Security investigations. The Government contends that Ahmed did
not exhaust these issues. Ahmed responds that he was never advised by his
attorney that he was required to present his issues to the BIA prior to
presenting them before this court.         He also complains that there were
unnecessary delays that violated his constitutional rights in connection with
the adjudication of his adjustment of status application before the IJ and the
USCIS.
      Judicial review of a final removal order is available only where the alien
has exhausted all administrative remedies of right. 8 U.S.C. § 1252(d)(1).
Because the exhaustion requirement is statutorily mandated, an alien’s failure
to exhaust an issue before the BIA is a jurisdictional bar to our consideration
of the issue. Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001). As the
Government correctly argues, Ahmed failed to raise the above issues before the



                                       2
    Case: 19-60259   Document: 00515527122     Page: 3   Date Filed: 08/14/2020


                                No. 19-60259

BIA. Because he failed to do so, he did not exhaust these issues, and we lack
jurisdiction to review them. See id. Therefore, Ahmed’s petition for review is
DENIED IN PART and DISMISSED IN PART for lack of jurisdiction.




                                      3